Citation Nr: 1422732	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-10 921	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers (NACVSO)


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1968 to August 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Philadelphia, Pennsylvania Regional Office (RO) that, in pertinent part, granted service connection for bilateral hearing loss, rated 0 percent, effective May 4, 2009 (date of claim).  In May 2011, a hearing was held before a Decision Review Officer (DRO) at the RO.  In November 2012, a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are associated with the record.

The Veteran had also filed a notice of disagreement with a denial of service connection for a back disorder.  A statement of the case in that matter was issued in April 2014.  The record does not reflect that the appellant has perfected his appeal in the matter by submitting a substantive appeal (the RO has created a temporary file for the Veteran during adjudication of the hearing loss appeal by the Board).  Accordingly the matter of service connection for a back disorder is not before the Board.

At the Travel Board hearing the Veteran had been represented by attorney Michael J. Brown.  In February 2013, VA received a VA Form 21-22a appointing NACVSO as his representative.  


FINDING OF FACT

On the record at the hearing in November 2012, prior to the promulgation of a decision in the appeal, the Veteran and his attorney advised the Board that he was withdrawing his appeal in this matter.





CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the claim for a compensable rating for bilateral hearing loss; the Board has no further jurisdiction to consider an appeal in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Although the VCAA applies to the instant claim, further discussion of the impact of the VCAA is not necessary in light of the Veteran's expression of intent to withdraw his appeal in the matter.

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

On the record at the hearing in November 2012, the Veteran and his attorney advised the Board that he requested withdrawal as to the claim for a compensable rating for bilateral hearing loss.  Hence, there is no allegation of error of fact or law for appellate consideration in this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed.


ORDER

The appeal is dismissed.



		
George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


